DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 13-19, 24 and 26 have been canceled. Claims 1-12, 20-23, 25 and 27-28 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa (US 2015/0122572 A1, on the record) in view of Okumura et al. (“Okumura”, US 2017/0352938 A1, 1) Regarding claim 28, Niwa discloses a millimeter wave radar unit, comprising:  	a housing (Figs. 4-5: after-mentioned emblem mounting portion 44 creates a fixed space to house the emblem 46) fixed to a front grille of vehicle (¶0039-41; ¶0044 with reference to Figs. 1-5);  	a millimeter wave radar mounted directly to the housing (¶0044 discloses that the obstruction detection device is mounted on the emblem mounting portion 44);  	a cover mounted to the housing (Figs. 1 and 4 illustrate the cover 46 mounted to the after-mentioned emblem mounting portion 44). 	As per the limitation the cover including a cover main body as an emblem, the cover main body being on an opposite side to the millimeter wave radar in the housing. 	Okumura discloses, in ¶0041 with reference to Fig. 2, the concept of configuring an emblem cover that includes a transparent member (i.e., element 25) that is positioned an opposite side to a radar that transmits millimeter waves (¶0067-68). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring an emblem cover that includes a transparent member that is positioned an opposite side to a radar that transmits millimeter waves as taught by Okumura, into the system as taught by Niwa, with the motivation to enhance the emblem design features.
Allowable Subject Matter
Claim(s) 1-12, 20-23, 25 and 27 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684